SUMMARY OPINION
LESLIE, Judge.
FACTS
In 1981 appellant Craig Daschendorf pleaded guilty to burglary. Imposition of sentence was stayed and he was placed on probation. On April 15, 1984, a probation violation hearing was held in which appellant admitted that he had two misdemeanor D.W.I. convictions and one gross misdemeanor D.W.I. conviction since he was placed on probation. The trial court subsequently revoked probation and ordered execution of sentence of one year and one day to the Minnesota Commissioner of Corrections. On appeal Daschendorf challenges the revocation of probation.
DECISION
The trial court has broad discretion in determining whether probation should be revoked and that decision will be upset only upon a showing of a clear abuse of discretion. State v. Austin, 295 N.W.2d 246 *256(Minn.1980); State v. Spanyard, 358 N.W.2d 125 (Minn.Ct.App.1984); State v. Hemmings, 371 N.W.2d 44 (Minn.Ct.App.1985).
The report of the corrections agent recommended that probation be revoked because of appellant’s continued conduct. Appellant clearly violated a condition of probation by committing several offenses while on probation. The trial court did not abuse its discretion in revoking probation and imposing an executed prison sentence of one year and one day.
Affirmed.